Citation Nr: 9931669	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  94-49 678	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for plantar warts of 
the left foot, claimed secondary to service-connected left 
knee disability.

2.  Entitlement to service connection for bilateral foot 
disability, variously diagnosed, claimed secondary to 
service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1957 to 
June 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Houston Regional Office (RO) December 1993 rating decision 
which denied an increased rating of the veteran's service-
connected left knee disability, rated 20 percent disabling, 
and denied service connection for plantar warts of the left 
foot, a bilateral foot disability, ulcers and a hip 
disability, all claimed secondary to his service-connected 
left knee disability; and a March 1996 rating decision which 
denied service connection for post traumatic stress disorder 
(PTSD).

The claims folder reveals that, by November 1987 rating 
decision, the RO previously denied the veteran's claim for 
service connection for a right foot disability, claimed 
secondary to his service-connected left knee disability.  A 
previously denied claim may not be reopened absent new and 
material evidence.  38 U.S.C.A. § 5108.  However, in December 
1993, it appears that the RO did not specifically address the 
issue of whether new and material evidence had been submitted 
to reopen the veteran's claim for service connection for a 
right foot disability, secondary to his service-connected 
left knee disability; rather, it addressed the issue of 
secondary service connection for a bilateral foot disability 
entirely on the merits.  The Board observes, however, that 
the December 1993 letter which notified him of the November 
1987 rating decision did not include any notice that the 
claim for service connection for a right foot disability had 
been denied.  Thus, the veteran was not on notice of the 
outcome of his claim as to this issue.  Therefore, the 
veteran was not prejudiced by the RO action in December 1993, 
and the de novo review of this issue was warranted.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

By statement in support of claim, received in January 1998, 
the veteran withdrew the substantive appeal of his claim for 
an increased rating for his service-connected left knee 
disability.  Thus, the Board will proceed below in accordance 
with the veteran's express wishes.  38 C.F.R. § 20.204 
(1998).

Also, by May 1999 rating decision, the RO granted service 
connection for his hip and a duodenal ulcer disability, and 
assigned each a 10 percent rating.  The RO also granted 
service connection for PTSD, and assigned it a 30 percent 
rating.  As the veteran has not disagreed with the ratings 
assigned, such "downstream" issues are not now in appellate 
status.  See Holland v. Gober, 10 Vet. App. 433, 435-36 
(1997) (per curiam) (citing Hamilton v. Brown, 4 Vet. App. 
528, 538 (1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 
1994); see also Grantham v. Brown, 114 F 3d. 1156, 1158-59 
(1997).  Thus, the only issues now on appeal are those set 
forth on the title page above.


REMAND

By statement in support of claim, received in January 1998, 
the veteran requested that he be scheduled for a hearing 
before the Hearing Officer at the San Antonio RO.  The claims 
folder does not reflect that he was ever scheduled for a 
hearing in conformance with his request.  By law, he has a 
right to a hearing pursuant to 38 C.F.R. § 20.700(a) (1999) 
when he expresses a desire to appear in person.  However, by 
pre-printed statement in support of claim, submitted in June 
1998, he indicated that he had made his case clear and did 
not have any additional evidence to furnish in support of his 
claims.  As a result, it is unclear at this point whether the 
veteran still desires a hearing; nevertheless, to ensure full 
compliance with due process requirements, the Board believes 
a remand is in order to clear up the ambiguity.

Accordingly, the case is REMANDED for the following action:

In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a personal hearing, as 
requested, before a Hearing Officer at 
the San Antonio RO.  38 C.F.R. § 20.700.  
A copy of any further correspondence 
concerning the veteran's desire for a 
hearing on appeal should be placed in the 
record.

If the remaining benefits sought on appeal are not granted, 
the RO should issue a supplemental statement of the case and 
provide the veteran and his representative an opportunity to 
respond.  Then, the case should be returned to the Board for 
further review.

The veteran may submit additional evidence and argument on 
the matter remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


